Filed 10/23/20 P. v. Smith CA2/1
  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
 not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
        has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                       DIVISION ONE


 THE PEOPLE,                                                 B300420

          Plaintiff and Respondent,                          (Los Angeles County
                                                             Super. Ct. No. BA437361)
          v.

 SHICOREY LEE SMITH,

          Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of
Los Angeles County, David V. Herriford, Judge. Affirmed.
      Jenny M. Brandt, under appointment by the
Court of Appeal, for Defendant and Appellant.
Xavier Becerra, Attorney General, Lance E. Winters,
Chief Assistant Attorney General, Susan Sullivan Pithey,
Assistant Attorney General, Colleen M. Tiedemann and
Lindsay Boyd, Deputy Attorneys General, for
Plaintiff and Respondent.
                  ____________________________
       A jury convicted Defendant Shicorey L. Smith of second
degree robbery and carrying a loaded firearm that was not
registered to him. The trial court sentenced Smith to an
aggregate prison term of 12 years 8 months, which included a 10-
year enhancement for his use of a firearm during the robbery.
Smith appealed the judgment, which we conditionally reversed
because the trial court erred in failing to disclose to Smith a
personnel complaint against one of the investigating officers. We
remanded the matter to the trial court to provide Smith with the
opportunity to show prejudice arising from the error, and allow
the trial court to decide whether to strike the firearm
enhancement.
       Upon remand, the trial court denied Smith’s motion for a
new trial based on evidence derived from the personnel
complaint, declined to strike the firearm enhancement, and
reinstated the original judgment.
       Smith appealed. Smith claims that the disclosure of the
personnel complaint led to the discovery of evidence that entitled
him to a new trial. Specifically, Smith asserts the detective who
interviewed him had previously utilized coercive interrogation
techniques against a suspect in another case. According to
Smith, if he had been allowed to present this evidence at trial, he
could have persuaded the jury that he falsely confessed to
committing the robbery. Second, Smith challenges the trial
court’s refusal to strike the firearm enhancement.
       Both of Smith’s claims of error fail. First, Smith does not
establish that he was prejudiced by the exclusion of the new
evidence. Given that an audio recording and transcript of
Smith’s interview with the detective were introduced at trial, the
jury could readily assess the voluntariness of Smith’s confession




                                    2
without the newly discovered evidence. Smith may not obtain
relief on his second claim because he fails to show that the trial
court abused its discretion in refusing to strike the firearm
enhancement where Smith not only brandished a firearm in the
course of the robbery, but also carried an unregistered and loaded
firearm the very day following the robbery. Finding no error, we
affirm.

                 PROCEDURAL BACKGROUND
      We summarize only those facts that are relevant to this
appeal.
      An information charged Smith with one count of second
degree robbery, as defined by Penal Code1 section 212.5,
subdivision (c); and one count of carrying a loaded firearm not
registered to Smith, in violation of section 25850, subdivision (a).
(People v. Smith (Jan. 31, 2019, B281860) [nonpub. opn.]
(Smith I).)2 The information alleged that Smith had personally
used a firearm during the commission of the robbery for the
purposes of section 12022.53, subdivision (b).3 (Smith I, supra,
B281860.)

      1   Undesignated statutory citations are to the Penal Code.
      2 Portions of the Procedural Background are derived from
our opinion issued in connection with Smith’s prior appeal in
Smith I. We have granted Smith’s request for judicial notice of
the appellate record from Smith I.
      3  Section 12022.53, subdivision (b) provides in pertinent
part: “Notwithstanding any other provision of law, any person
who, in the commission of a [robbery], personally uses a firearm,
shall be punished by an additional and consecutive term of
imprisonment in the state prison for 10 years. The firearm need
not be operable or loaded for this enhancement to apply.” (See



                                     3
       A jury convicted Smith of all counts and found the firearm
enhancement to be true. (See Smith I, supra, B281860.)
       At Smith’s sentencing hearing, the trial court remarked
that the low base term on the second degree robbery conviction
was appropriate because the “factors in mitigation outweigh the
factors in aggravation.” In particular, the court stated that it did
not “know that there are any factors in aggravation,” given that
“[t]here was certainly no professionalism in this situation,” the
court did not “think the victim was particularly vulnerable,” and
“there is no cruelty, viciousness, or callousness.” The court also
apparently found that Smith was not a “danger to society.” The
court noted the following mitigating factors: Smith had no prior
criminal history, and “[h]e did acknowledge his involvement at a
relatively early stage in the proceedings.” Conversely, the court
found that even if Smith’s “actions were motivated by a desire to
provide resources” to his family, that fact would not “be a factor
in mitigation.” Smith was thereafter sentenced to an aggregate
prison term of 12 years 8 months, which was comprised of the low
term of 2 years for the second degree robbery conviction and a
10-year enhancement imposed pursuant to section 12022.53,
subdivision (b), along with a consecutive 8-month term for
carrying a loaded firearm that was not registered to him (i.e.,
one third of the mid-term for that offense).
       Smith appealed the judgment. (Smith I, supra, B281860.)
We conditionally reversed the judgment and remanded the
matter to the trial court for further proceedings. (Id.) We
directed the trial court to order the disclosure of a personnel

§ 12022.53, subd. (b); see also § 12022.53, subd. (a)(4) [“This
section applies to the following felonies: [¶] . . . [¶] Section 211
(robbery).”].)




                                      4
complaint concerning Detective Gerald Harden, a document that
the lower court had reviewed in connection with a motion that
Smith had filed pursuant to Pitchess v. Superior Court (1974)
11 Cal. 3d 531.4 (See Smith I, supra, B281860.) We further
directed the trial court to afford Smith an opportunity to
demonstrate that this undisclosed evidence entitled him to a new
trial, and determine whether to strike the firearm enhancement
pursuant to an amendment to the Penal Code that took effect
after Smith’s sentencing hearing. (Id.)
       On remand, Smith filed a motion for a new trial based on
evidence derived from the personnel complaint against Harden.
Attached to the new trial motion was a report prepared by an
investigator. According to the report, Wendell Carter told the
investigator that Carter filed a personnel complaint against
Detective Harden in 2014.5 Carter stated that he was taken to a
police station for questioning after an unknown person picked up
a firearm that had been dropped by a police officer. Carter
claimed that during his interview with Detective Harden at the
station, Harden “threatened to search [Carter’s] house and send
him to jail,” which Carter interpreted “as threats because he was
innocent.” Further, although Carter did not “have a specific
recollection of Detective Harden threatening him with bodily


     4   A Pitchess motion is a means by which “[a] criminal
defendant, on a showing of good cause, [may obtain] discovery of
information in the confidential personnel records of a peace
officer when that information is relevant to defend against a
criminal charge.” (See People v. Gaines (2009) 46 Cal. 4th 172,
176 (Gaines).)
     5  The remainder of this paragraph summarizes pertinent
portions of the investigator’s report.




                                   5
force if [Carter] didn’t cooperate,” Carter asserted that “probably”
did “happen.” Carter told the investigator that he was “not
willing to testify in this case.”
       On June 24, 2019, the trial court held a hearing on Smith’s
new trial motion and on whether to strike the firearm
enhancement. The court denied the new trial motion on the
ground that “it would not be probable that the outcome would
[have been] different” had Carter testified at trial.
       Additionally, upon “consider[ing] all of the facts and
circumstances of the incident,” the trial court declined to strike
the 10-year firearm enhancement imposed by section 12022.53,
subdivision (b). The court reasoned that although it previously
found in connection with the robbery conviction that “[t]here were
[a] number of factors in mitigation,” there were no mitigating
factors “with respect to the use of the gun.” Furthermore, in
response to defense counsel’s argument that Smith committed
the robbery to “get money for” his family, the court stated,
“[T]here are other ways [to] do that that don’t involve violence.”
The court also remarked that the robbery victim “was obviously
unsettled at the minimum, if not terrorized by this act.”
       Upon denying the new trial motion and declining to strike
the firearm enhancement, the trial court reinstated the original
judgment against Smith.
       Smith timely appealed.

                  FACTUAL BACKGROUND

1.    The People’s theory of the case
      On the evening of June 12, 2015, Jorge Gonzalez was
working at a mini-market that he and his wife owned. Smith
entered the mini-market, pointed a gun at Gonzalez, and




                                    6
demanded money from him. Gonzalez recognized Smith because
he had previously come into his store to make purchases. Smith
threatened to shoot Gonzalez, and Gonzalez thereafter gave
Smith money from the cash register. Gonzalez later reported the
crime to the police.
      The next day, Gonzalez approached police officers and told
them that Smith, who was walking down the street nearby, had
robbed him. Smith ran away after one of the officers approached
him. As the police pursued Smith on foot, he dropped a loaded
gun; Gonzalez later identified this weapon as the gun that Smith
used to rob him. At the conclusion of the pursuit, the police
apprehended Smith.

2.    Smith’s interview with Detective Harden
        At trial, Detective Harden testified that he interviewed
Smith at a police station on the evening of June 13, 2015.
Harden authenticated a redacted audio recording of the interview
that was admitted into evidence. Although the audio recording
itself is not in the record before us, a transcript thereof is in the
appellate record.6
        During the interview, Harden stated that Smith’s girlfriend
attempted to conceal from the police the gun that Smith had
dropped.7 Harden accused Smith of committing a robbery and



      6 This transcript was also admitted into evidence. Our
description of the contents of the interview is based on the
transcript.
      7  The People’s counsel referred to this person as Smith’s
girlfriend, whereas defense counsel called her Smith’s fiancée,
and Smith’s appellate counsel at times designates her as Smith’s



                                     7
stated that Smith’s girlfriend “knows what [Smith] did with that
gun.” Although Harden initially intimated that Smith’s
girlfriend was “go[ing] to jail” because “she picked up [Smith’s]
gun to help [him] out,” Harden shortly thereafter stated that
“she’s going to leave tonight . . . [and] not going to get booked
tonight . . . because she told me what’s up[,] . . . [s]he told me the
truth.” Harden further suggested that a video recording showed
that Smith was at the scene of the robbery.
       Later during the interview, Harden stated he understood
that Smith was “providing for [his] family,” “trying to keep the
lights on, [and] trying to keep [his] baby fed”; Harden told Smith
that he had an “opportunity . . . to tell [Harden Smith’s] side of
the story, from [Smith’s] perspective.” Smith stated that he
“wasn’t trying to hurt nobody.” Harden replied in pertinent part,
“I believe you, okay? . . . Write down what happened, okay?[8] . . .
Think about your kids, think about what you’ll be able to tell
them, okay, that you told the truth, and you tell the truth
always.”
       The transcript indicates that shortly thereafter, Harden
stated: “[Y]ou told [the victim] to open the register and give [you]
the money, yes? . . . You said it over and over again, give me the
money, give me the money.” Smith responded: “I [unintelligible]


wife. Her precise relationship to Smith has no bearing on the
instant appeal.
      8 Harden testified that during the interview, he provided
Smith with a form on which he could “write his side of the story,”
and that Smith filled out the form. Although that form was
admitted into evidence, it is not in the record before us. In any
event, there is no dispute that Smith confessed to the robbery
during his interview with Harden.




                                     8
only said it once, and he just walked over.” Harden next said:
“And then you raised the gun up over your head as if you were
going to hit him with it, but you didn’t,” and Smith replied: “No,
I didn’t.” Smith then claimed the victim handed him only $40,
whereas Harden replied that the victim “thinks it was $60.”
       At trial, Harden admitted “[t]here was no video” of the
robbery, and that he had told Smith such a video existed “as a
ruse.” Harden also admitted that Smith’s girlfriend never told
him that she knew what Smith “did with that gun.” Additionally,
Harden testified that although he “alluded to the fact” that
Smith’s girlfriend “might be going home,” he did not promise to
release Smith’s girlfriend if Smith told him the truth. Harden
also testified that he did not “impl[y]” that Smith’s girlfriend
“was leaving jail.”

                          DISCUSSION
       Smith argues he is entitled to a new trial because if he had
been allowed to present evidence that Harden employed coercive
interrogation techniques against Carter, there is a reasonable
probability that the jury would not have convicted Smith of
second degree robbery. In the alternative, he contends that the
trial court erred in declining to strike the firearm enhancement.
For the reasons discussed below, we disagree with both
contentions.

A.    Smith Fails to Establish that Carter’s Allegations
      Entitled Him to a New Trial
       “To obtain relief, . . . a defendant who has established that
the trial court erred in denying Pitchess discovery must also
demonstrate a reasonable probability of a different outcome had
the evidence been disclosed.” (Gaines, supra, 46 Cal. 4th at




                                     9
p. 182.) “The reasonable-probability standard of prejudice we
have applied in Pitchess cases is the same standard we have
applied generally to claims that the prosecution improperly
withheld exculpatory evidence in violation of a defendant’s right
to due process.” (Id. at p. 183.)
       Under this standard of prejudice, “ ‘[t]he question is not
whether the defendant would more likely than not have received
a different verdict with the evidence, but whether in its absence
he received a fair trial, understood as a trial resulting in a verdict
worthy of confidence. . . . [¶] . . . [I]t is not a sufficiency of evidence
test. A defendant need not demonstrate that after discounting
the inculpatory evidence in light of the undisclosed evidence,
there would not have been enough left to convict.’ ” (People v.
Harrison (2017) 16 Cal. App. 5th 704, 710.) Put differently, “ ‘the
conviction must be reversed[ ] only if the evidence is material in
the sense that its suppression undermines confidence in the
outcome of the trial.’ ” (See Gaines, supra, 46 Cal.4th at p. 185.)
       Smith contends Carter’s allegations against Detective
Harden “corroborated the defense that Mr. Smith falsely
confessed.” Smith seems to advance two separate, but related,
theories of prejudice—i.e., the introduction of evidence that
Harden previously used coercive interrogation tactics would have:
(1) “giv[en] the jury a factual basis to reject the Detective’s
testimony that he never implied to Mr. Smith that he would not
release his girlfriend unless Mr. Smith confessed”; and
(2) “show[ed] that Detective Harden knew exactly what he was
communicating [to Smith]: that Mr. Smith needed to confess or
else his family would be harmed” because Smith’s girlfriend
would not be released from custody. (Italics added.) Neither
theory establishes a reasonable probability that the new evidence




                                       10
would have persuaded one or more jurors that Smith’s confession
was coerced.
        As we noted in the Factual and Procedural Background, an
audio recording of Harden’s interview with Smith was admitted
into evidence, along with a transcript of that interview. Smith
does not explain why the jury could not have relied solely on the
recording and the transcript to assess whether Harden impliedly
threatened to keep Smith’s girlfriend in custody if Smith refused
to confess to the robbery. Although the recording and the
transcript contained redactions, Smith does not claim that these
omissions prevented the jury from determining whether Smith’s
confession was coerced. Indeed, Smith apparently claims that at
trial, Harden falsely claimed that the recording did not show he
had “suggested” that if Smith “confessed to the robbery, police
would release his [girlfriend] . . . .”
         Thus, Smith fails to demonstrate that if Carter’s
allegations against Harden had been presented at trial, there is a
reasonable probability that at least one juror would have found
that Smith’s confession was coerced. (See People v. Anthony
(2019) 32 Cal. App. 5th 1102, 1139 [“We must presume all
intendments and presumptions in favor of the judgment, and
‘ “ ‘on matters as to which the record is silent, . . . error must be
affirmatively shown.’ ” ’ ”].)
        Insofar as Smith believes the new evidence establishes that
Detective Harden believed he was impliedly threatening Smith
during the interview, such evidence would not have been relevant
to the jury’s analysis of Smith’s confession. In determining
whether Smith’s confession was coerced, the jury was required to
ascertain the extent to which Harden’s conduct prompted Smith
to make the confession, and not whether the detective was




                                    11
subjectively aware that his conduct would have such an effect.
(See People v. Gutierrez (2002) 28 Cal. 4th 1083, 1133 [“[T]he
voluntariness inquiry is, of course, concerned with defendant’s
subjective state of mind at the time of the questioning, not that of
[the] [investigating d]etective . . . .”]; People v. Xiong (2020)
54 Cal. App. 5th 1046, 1070–1071 [noting that “evidence of
defendant’s state of mind . . . was relevant to [his] false
confession defense,” and that “the issue of voluntariness” of the
defendant’s confession called for an assessment of “ ‘the
circumstances that prompted his confession’ ”].)
       Smith further contends that “[t]he only other evidence of
guilt [(i.e., besides his confession)] was [Gonzalez’s] eyewitness
testimony,” which was “unreliable” because “(1) it was a cross-
racial identification; (2) the victim only saw the perpetrator for a
brief period of time; (3) the victim was under extreme stress
during the short time in which he observed the perpetrator;
(4) the victim observed the perpetrator while he held a gun; and
(5) one day passed before the victim identified” Smith.9 Smith
also suggests his confession was unreliable because it contained
“many inaccuracies,” including his statement to Harden that he

      9  We note that during the proceedings below, Smith
did not argue that the eyewitness testimony was reason alone to
grant a new trial, nor could he have done so. There were only
two issues on remand: Whether the failure to disclose
information leading to the discovery of Carter’s allegations
against Harden required a new trial and whether the court would
exercise its discretion to strike the firearm enhancement.
(Smith I, supra, B281860.) Smith argued below that the trial
court’s Pitchess error was especially prejudicial because of the
unreliability of the victim’s eyewitness identification of Smith as
the man who robbed him at gunpoint.




                                    12
“did not raise the gun as if he was going to hit Gonzalez”; Smith
asserted that Gonzalez “ ‘walked over’ ” after Smith demanded
money from him, whereas Gonzalez claimed that he remained
behind the counter throughout the robbery; and the fact that
Smith “said he took $40, but Gonzalez said that he took $60.”
The Attorney General counters that Gonzalez’s identification of
Smith “was highly credible” because “Gonzalez recognized
[Smith] as someone who came into his store frequently to buy
soda and cigarettes”; “Gonzalez’s identification of [Smith] also
occurred soon after the robbery, the next day, when Gonzalez saw
[Smith] walking near the store”; “Gonzalez immediately notified
nearby police officers that [Smith] was the man who robbed him
the day before”; Smith “fled when approached by police officers
the following day and had to be pursued on foot”; and Smith “had
a loaded handgun on his person which matched the description
given by Gonzalez, and which Gonzalez later identified as the
gun used in the robbery.”
       Because Smith’s appellate claim hinges on his erroneous
premise that there is a reasonable probability that Carter’s
allegations against Harden would have persuaded the jury that
Smith’s confession was coerced, we need not reach the parties’
other arguments concerning the reliability of Gonzalez’s
eyewitness identification or the purported inaccuracies in Smith’s
confession about the amount Smith robbed from the victim,
whether Gonzalez “ ‘walked over’ ” after Smith demanded the
money, and whether Smith raised his firearm in a threatening
fashion.
       In sum, Smith’s claim of error fails because he has not
shown that the exclusion of the new evidence “ ‘undermines




                                  13
confidence in the outcome of the trial.’ ” (See Gaines, supra,
46 Cal.4th at p. 185.)

B.    The Trial Court Did Not Abuse Its Discretion in
      Declining to Strike the Firearm Enhancement
         “Senate Bill No. 620 (2017–2018 Reg. Sess.), which added
section 12022.53, subdivision (h), gave the trial court discretion
‘in the interest of justice pursuant to Section 1385 and at the
time of sentencing, [to] strike or dismiss an enhancement
otherwise required to be imposed by this section.’ [Citation.] [¶]
‘ “[A] court’s discretionary decision to dismiss or to strike a
sentencing allegation under section 1385 is” reviewable for abuse
of discretion.’ [Citation.] ‘In reviewing for abuse of
discretion, . . . . “ ‘[t]he burden is on the party attacking the
sentence to clearly show that the sentencing decision was
irrational or arbitrary. [Citation.]’ ” ’ ” (People v. Pearson (2019)
38 Cal. App. 5th 112, 116 (Pearson).) Under this standard,
“ ‘ “ ‘[a]n appellate tribunal is neither authorized nor warranted
in substituting its judgment for the judgment of the trial
judge.’ ” ’ ” (Ibid.)
         When determining whether to strike or dismiss an
enhancement, the trial court must consider “the factors listed in
California Rules of Court, rule 4.410 (listing general objectives in
sentencing), as well as circumstances in aggravation and
mitigation under California Rules of Court, rules 4.421
and 4.423.” (See Pearson, supra, 38 Cal.App.5th at p. 117.)
“ ‘[U]nless the record affirmatively reflects otherwise,’ the trial
court is deemed to have considered the factors enumerated in the
California Rules of Court.” (Ibid., quoting Cal. Rules of Court,
rule 4.409.) One factor alone may be dispositive under the abuse




                                    14
of discretion standard. (Cf. People v. Lamb (1988) 206 Cal. App. 3d
397, 401 (Lamb) [regarding imposition of the upper term].)
       Our standard of review is dispositive. On the record before
us, we cannot conclude that the trial court’s refusal to strike the
firearm was arbitrary or irrational.
       Here, the jury not only convicted Smith of robbery with use
of a firearm, but also of carrying an unregistered and loaded
firearm the day after the robbery. (See Smith I, supra, B281860.)
Thus, Smith’s use of a firearm in the robbery was not an isolated
lapse of judgment. Smith, moreover, does not contest the trial
court’s finding that during the robbery, Smith’s brandishing of a
firearm unsettled, if not terrorized, the victim. Under these
circumstances, we cannot conclude that the trial judge acted
irrationally or arbitrarily in not striking the firearm
enhancement.
       Smith counters that the trial court abused its discretion in
declining to strike the 10-year firearm enhancement provided
under section 12022.53, subdivision (b) because at Smith’s
sentencing hearing, the lower court “expressly found that there
were no aggravating facts to the crime, and that there were a
number of mitigating facts.” This ignores the trial court’s express
finding in considering whether to strike the firearm that there
were no mitigating factors “with respect to the use of the gun.”
       Smith also argues the trial court should have stricken the
enhancement because Smith was 19 years old at the time of the
robbery and “it is now widely-accepted that persons under the
age of 25 years have underdeveloped brains which makes [sic]
them far less culpable for their conduct than adults.” Smith
claims that his “age alone warranted the striking of the
enhancement.” This argument ignores the applicable standard of




                                   15
review. Although another trial court might have given more
weight to Smith’s age in deciding whether to strike the
enhancement, we may set aside a contrary ruling only if the
“ ‘ “ ‘decision is so irrational or arbitrary that no reasonable
person could agree with it.’ ” ’ ” (See Pearson, supra,
38 Cal.App.5th at p. 116, italics added.) As noted above, the
record does not support the conclusion that, under the deferential
standard of review applicable to Smith’s appellate claim, his
relative youth compels striking the firearm enhancement.
        Smith contends the trial court’s ruling was an abuse of
discretion because it “violated the general sentencing objectives
set forth in [California] Rules of Court, [r]ule 4.410[(a)].” We
reject this argument because it relies on evidence that is not in
the record and for which Smith did not seek judicial notice (e.g., a
study supposedly demonstrating “there is no relationship
between length of sentence and deterrence”).10 (See People v.
Endsley (2016) 248 Cal. App. 4th 110, 123 [“[O]ur review on appeal


      10  This argument also relies on the trial court’s finding at
the sentencing hearing that Smith did not pose a danger to
society. Nonetheless, the trial court reasonably could have found
that Smith’s use of a firearm posed a danger to society because
Smith used a firearm during the robbery, he possessed an
unregistered loaded firearm the following day, and his
brandishing of a firearm had a profound effect on Gonzalez.
Furthermore, although Smith correctly points out that the People
did not seek restitution on Gonzalez’s behalf, we affirm the trial
court’s imposition of the 10-year enhancement because it was
reasonably supported by other relevant factors. (Cf. Lamb,
supra, 206 Cal.App.3d at p. 401 [“One factor alone may warrant
imposition of the upper term [under the abuse of discretion
standard].”].)




                                   16
is limited to consideration of the matters contained in the record
before us.”].)
        We disregard the following arguments Smith raises for the
first time in his reply: (1) his status as a father of a young child
is a mitigating factor; (2) he had never been to prison before; and
(3) “[h]e would have credit for time served if [we] granted him
relief.” (People v. Taylor (2004) 119 Cal. App. 4th 628, 642 [“It is
improper to raise new contentions in the reply brief.”].) Even
considering these arguments on their merits, they do not
demonstrate that the trial court’s refusal to strike the firearm
was irrational or arbitrary given his terrorizing use of a firearm
during the robbery and his carrying an unregistered loaded
firearm on the very next day.
        Lastly, while Smith apparently claims we should order his
release from prison to protect him from “COVID-19 infested
prisons in California,” he concedes that the pandemic did not
arise until after the trial court decided not to strike the
enhancement. Yet, Smith fails to explain how the trial court
could have acted irrationally or arbitrarily by failing to consider a
circumstance that did not exist at the time it refused to strike
Smith’s firearm enhancement.
        For these reasons, we conclude that Smith failed to
establish that the trial court abused its discretion in declining to
strike the 10-year firearm enhancement.




                                    17
                          DISPOSITION
     The judgment is affirmed.
     NOT TO BE PUBLISHED.



                                        BENDIX, J.


We concur:



             ROTHSCHILD, P. J.



             CHANEY, J.




                                 18